                                                              United States Bankruptcy Court
                                                                    District of Arizona
Pegasus Construction, Inc.,
      Plaintiff                                                                                                        Adv. Proc. No. 20-00229-MCW
LE,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: radickem                                                              Page 1 of 2
Date Rcvd: Dec 08, 2020                                               Form ID: advntry                                                           Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 10, 2020:
Recip ID                 Recipient Name and Address
dft                    + HOA THI-TUYET LE, 8748 W. Maya Way, Peoria, AZ 85383-3703
pla                    + Pegasus Construction, Inc., c/o Allen Barnes & Jones, PLC, 1850 N. Central Ave., Ste. 1150, Phoenix, AZ 85004-4512
dft                    + Phong Thanh Do, 8748 W. Maya Way, Peoria, AZ 85383-3703

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion14.px.ecf@usdoj.gov
                                                                                        Dec 09 2020 00:12:00      U.S. TRUSTEE, OFFICE OF THE U.S.
                                                                                                                  TRUSTEE, 230 NORTH FIRST AVENUE,
                                                                                                                  SUITE 204, PHOENIX, AZ 85003-1725

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 10, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 7, 2020 at the address(es) listed
below:
Name                               Email Address
HILARY L BARNES
                                   on behalf of Plaintiff Pegasus Construction Inc. hbarnes@allenbarneslaw.com,
                                   sgomez@allenbarneslaw.com,mvasquez@allenbarneslaw.com,ssheffield@allenbarneslaw.com,mmorgan@allenbarneslaw.com




        Case 2:20-ap-00229-MCW Doc 22 Filed 12/08/20 Entered 12/10/20 23:05:08                                                                       Desc
                             Imaged Certificate of Notice Page 1 of 3
District/off: 0970-2                 User: radickem                             Page 2 of 2
Date Rcvd: Dec 08, 2020              Form ID: advntry                          Total Noticed: 4
TOTAL: 1




      Case 2:20-ap-00229-MCW Doc 22 Filed 12/08/20 Entered 12/10/20 23:05:08     Desc
                           Imaged Certificate of Notice Page 2 of 3
FORM advntry


                                     UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF ARIZONA


In re:                                                      Case No.: 2:20−bk−05009−MCW

  PHONG THANH DO                                            Chapter: 7
Debtor(s)



   Pegasus Construction, Inc.                               Adversary No.: 2:20−ap−00229−MCW
Plaintiff(s)

v.

  HOA THI−TUYET LE
  et al.
Defendant(s)



                         NOTICE OF ENTRY OF JUDGMENT OR ORDER




You are hereby notified that on 12−7−2020, the Court entered the attached judgment or order on the docket for the
above−entitled proceeding.



I hereby certify that on this date a copy of this notice and the judgment or order were sent to the Bankruptcy Noticing
Center for mailing to the parties and the U.S. Trustee.




Date: December 7, 2020

Address of the Bankruptcy Clerk's Office:                   Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                           George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




     Case 2:20-ap-00229-MCW Doc 22 Filed 12/08/20 Entered 12/10/20 23:05:08                                   Desc
                          Imaged Certificate of Notice Page 3 of 3
